       Case 1:18-cv-01433-PKC Document 205 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                             CASE NO.: 18-cv-01433 PKC
MIRIAN ROJAS, BRIAN OWENS, and
KORISZAN REESE on behalf of themselves
and all others similarly situated,

                         Plaintiffs,

      vs.

TRIBOROUGH BRIDGE AND TUNNEL
AUTHORITY and THE PORT AUTHORITY
OF NEW YORK AND NEW JERSEY,

                         Defendants.


                 [PROPOSED] ORDER GRANTING PLAINTIFFS’
             MOTION TO SEAL PORTIONS OF THEIR OPPOSITION
            TO DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

      Upon consideration of the parties’ respective papers and arguments, the Court

provisionally GRANTS Plaintiffs’ Motion to Seal Portions of their Opposition to

Defendants’ Motion for Summary Judgment (doc 197).




             SO ORDERED.




New York, New York                     Hon. P. Kevin Castel
                                       United States District Judge
Dated: 7/30/2021




                                         1
